DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the interpretation under 35 USC 112(f) of “liquid level sensing unit” have been fully considered but are not persuasive.  As explained in the previous Office Action (see three-prong analysis on p. 4 of Final Office Action, mailed December 03, 2021), the nonce term “unit” is modified by the functional language “liquid level sensing” and “monitoring a liquid volume collected in the liquid collection cavity in real time” or “configured to monitor a liquid volume collected in the liquid collection cavity in real time” without sufficient structure to perform the claimed functions.  Again, Applicant has not “present[ed] a sufficient showing that the claim limitation[] recite[s] sufficient structure to perform the claimed function so as to avoid … being interpreted under 35 U.S.C. 112(f)….”  P. 4 of Final OA.  Applicant has simply reiterated previously-presented arguments without providing a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function.
Applicant’s arguments, filed June 13, 2022, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  Qin already discloses the suction tube, having a tube wall, in a liquid collection cavity (Referring to Figure 5, second conduit 24 is located in cavity 5; Paragraph 46). The only teaching absent from the combination of Qin and Nakayama is the auxiliary liquid discharge hole in said tube wall. Saylor teaches said discharge hole in a tube wall (22 Figs. col 1, ln 52-55; col 3, ln 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary liquid discharge hole, as taught by Saylor, in the discharge tube of Qin and Nakayama to expand the cleaning area where the discharge liquid can reach and/or vary the flow rate of liquid.
A prima facie case of obviousness was established in the previous office action. Applicant’s rebuttal, which argues that Saylor does not teach what Qin already teaches, fails to rebut the prima facie case of obviousness.  The obviousness rejections are therefore maintained.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid level sensing unit in claim 12 and 17 – corresponding structure is “a steel needle 7, a control circuit board 8, and a wire 10” in para [0043] of specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105842013 A to Qin (previously cited; English counterpart US 2020/0309646 will be referred to in citations below) in view of US 5,730,149 A to Nakayama (previously cited) and US 6,772,450 B1 to Saylor (previously cited).
Regarding claim 1, Qin teaches a liquid collecting mechanism (Abstract), comprising:  
a liquid collection tube arm (Figure 3, slide rail assembly 19);  
a liquid collection tube head (18) fixed at a front end of the liquid collection tube arm (Figure 3, straw assembly 18), wherein the liquid collection tube head is internally provided with a liquid collection cavity (Figure 5, cavity 5),  
a sealing spacer (4) arranged at a joint between the liquid collection tube head and the liquid collection tube arm (Figure 7, sealing ring 4; Paragraph 14);  and 
a liquid suction tube (Figure 5, first conduit 6; Paragraph 6) passing through the sealing spacer and the liquid collection tube arm, the liquid suction tube comprising:  
a first end having an opening located in the liquid collection cavity (Figure 5, first conduit 6, cavity 5; Paragraph 6);  and a second end having an opening configured to connect with a pump body mechanism (Figure 4, plunger pump 8; Paragraph 6); and
a liquid discharge tube (Figure 5, second conduit 24; Paragraph 46) passing through the sealing spacer (4) and the liquid collection tube arm (19), the liquid discharge tube (24) comprising:  
first end having an opening located in the liquid collection cavity (5 Paragraph 46);  and 
a second end having an opening configured to connect with the pump body mechanism (Figure 4, plunger pump 8; Paragraph 46), 
wherein a tube wall of the liquid discharge tube located in the liquid collection cavity (Referring to Figure 5, second conduit 24 is located in cavity 5; Paragraph 46).
Qin fails to teach an area of the liquid collection tube head located above the liquid collection cavity is a mesh collection area, and a plurality of collecting holes is provided in the mesh collection area.  
However, Nakayama teaches an area of the liquid collection tube head located above the liquid collection cavity is a mesh collection area 120, and a plurality of collecting holes is provided in the mesh collection area 120 (Figure 6, metal screen 120; Col. 11, lines 59-63).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Nakayama to prevent urine excreted by the user and impinging on the urine sampling vessel 96 from splashing backwards and to effectively collect urine sample (Nakayama Col. 11, lines 59-63). 
Qin and Nakayama do not teach wherein a tube wall of the liquid discharge tube located in the liquid collection cavity includes an auxiliary liquid discharge hole.  Saylor teaches wherein a tube wall of the liquid discharge tube located in a liquid collection cavity (i.e. a toilet bowl) includes an auxiliary liquid discharge hole (22 Figs. col 1, ln 52-55; col 3, ln 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary liquid discharge hole, as taught by Saylor, in the discharge tube of Qin and Nakayama to expand the cleaning area where the discharge liquid can reach and/or vary the flow rate of liquid.

Regarding claim 2, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. Nakayama further teaches that the plurality of collecting holes in the mesh collection area 120 is arranged in an array arrangement mode (Annotated Fig. 1 below; Figure 6, metal screen 120 col 11, ln 59-63).

Regarding claim 3, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Nakayama further teaches that the liquid collection tube head is provided with an air discharge hole or an air discharge groove in fluid communication with the liquid collection cavity (Reference annotated Figure 1 below, air discharge hole).

Regarding claim 6, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Saylor further teaches a plurality of auxiliary liquid discharge holes is arranged in an array along an axial direction of the liquid discharge tube (one-dimensional linear array 16, 22 Figs. col 1, ln 52-55; col 3, ln 59-65).  

Regarding claim 7, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches the liquid suction tube 6 and the liquid discharge tube 24 are fixedly connected together in a side by side configuration (Figure 5, liquid suction tube 6 and liquid discharge tube 24).  The plain meaning of “fixedly connected together” is that the two tubes are attached or linked together. Qin shows in Figures 3 and 5 that the liquid suction tube 6 and the liquid discharge tube 24 are attached or linked together within the liquid collection tube head 18 and the liquid collection tube arm 19 disclosed by Qin.

    PNG
    media_image1.png
    578
    1163
    media_image1.png
    Greyscale

Annotated Fig. 1 of Nakayama
	Regarding claim 8, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches a portion of the liquid discharge tube 24 located in the liquid collection cavity 5 and the liquid collection tube head 18.   Qin fails to teach that they are integrally formed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form a portion of the liquid discharge tube 24 located in the liquid collection cavity 5 with the liquid collection tube head 18.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 9, Qin and Nakayama make obvious the liquid collecting mechanism of claim 8. 
Qin further teaches a portion of the liquid suction tube 6 located in the liquid collection cavity 5 and the liquid collection tube head 18. Qin fails to teach that they are integrally formed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form a portion of the liquid suction tube 6 located in the liquid collection cavity 5 with the liquid collection tube head 18.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 10, Qin and Nakayama make obvious the liquid collecting mechanism of claim 9. 
Qin further teaches the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  Qin fails to teach that they are integrally formed as a unitary member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4 as a unitary member.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.

	Regarding claim 11, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Qin further teaches the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  Qin fails to teach that of the liquid collection tube head and liquid collection tube arm, at least one of them is integrally formed with the sealing spacer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 12, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches the mechanism further comprising a liquid level sensing unit used for monitoring a liquid volume collected in the liquid collection cavity 5 in real time (Paragraph 7).

	Regarding claim 13, Qin and Nakayama make obvious the liquid collecting mechanism of claim 12.  Qin further teaches the mechanism wherein the liquid level sensing unit (Paragraph 7) comprises:  a steel needle 27 having a first end arranged in the liquid collection cavity 5 and a second end (Figure 5, steel needle 27; Paragraph 8), wherein an end face of the first end is located at an upper portion of the liquid collection cavity 5 and does not exceed a vertical plane of a collecting hole of the plurality of collecting holes that is closest to the liquid collection tube arm 19 (Figure 5, steel needle 27; Paragraph 53);  a control circuit board 20 (Figure 5, touch chip 20; Paragraph 53);  and a wire 25 electrically connecting the second end of the steel needle 27 to the control circuit board 20 (Figure 5, metal wire 25; Paragraph 53).

	Regarding claim 14, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. Nakayama further teaches wherein when the liquid collecting mechanism collects urine, the urine is received by the plurality of collecting holes in the mesh collection area (col 11, ln 59-63). 
When reading the preamble in the context of the entire claim, the recitation “smart toilet” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 15, when reading the preamble in the context of the entire claim, the recitation “smart toilet” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Qin teaches a liquid collecting mechanism (Abstract), the liquid collecting mechanism comprising:  
	liquid collection tube arm (19);  
a liquid collection tube head (18) coupled to an end of the liquid collection tube arm, the liquid collection tube head comprising an outer wall defining an internal liquid collection cavity (5); 
a sealing spacer (4) disposed between the liquid collection tube head and the liquid collection tube arm (see annotated Fig. 7 below); 
a liquid suction tube (6) passing through the liquid collection tube arm and the sealing spacer  and, the liquid suction tube comprising an open first end located in the liquid collection cavity and an open second end located outside of the liquid collection tub arm (Figure 4, plunger pump 8; Paragraph 6); and
a liquid discharge tube (Figure 5, second conduit 24; Paragraph 46) passing through the sealing spacer (4) and the liquid collection tube arm (19), the liquid discharge tube (24) comprising:  
first end having an opening located in the liquid collection cavity (5 Paragraph 46);  and 
a second end having an opening configured to connect with the pump body mechanism (Figure 4, plunger pump 8; Paragraph 46),
wherein a tube wall of the liquid discharge tube located in the liquid collection cavity (Referring to Figure 5, second conduit 24 is located in cavity 5; Paragraph 46). 
Qin fails to teach a plurality of collecting holes fluidly connected to the liquid collection cavity.  However, Nakayama teaches a plurality of collecting holes 120 fluidly connected to the liquid collection cavity (see annotated Figure 6 above, metal screen 120; Col. 11, lines 59-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Nakayama and provide a plurality of collecting holes 120 fluidly connected to the liquid collection cavity (Figure 6, metal screen 120; Col. 11, lines 59-63). Doing so would prevent urine excreted by the user and impinging on the urine sampling vessel 96 from splashing backwards and to effectively collect urine sample (Nakayama (US 5730149); Col. 11, lines 59-63).
Qin and Nakayama do not teach wherein a tube wall of the liquid discharge tube located in the liquid collection cavity includes an auxiliary liquid discharge hole.  Saylor teaches wherein a tube wall of the liquid discharge tube located in a liquid collection cavity (i.e. a toilet bowl) includes an auxiliary liquid discharge hole (16, 22 Figs. col 1, ln 52-55; col 3, ln 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary liquid discharge hole, as taught by Saylor, in the discharge tube of Qin and Nakayama to expand the cleaning area where the discharge liquid can reach and/or vary the flow rate of liquid.


    PNG
    media_image2.png
    328
    863
    media_image2.png
    Greyscale

Annotated Fig. 7 of Qin

	Regarding claim 16, Qin and Nakayama make obvious the smart toilet of claim 15.  Qin further teaches a pump body mechanism 8, wherein the open second end of the liquid suction tube 6 is configured to connect with the pump body mechanism (paragraph 47).

Regarding claim 17, Qin and Nakayama make obvious the smart toilet of claim 16. Qin further teaches a liquid level sensing unit configured to monitor a liquid volume collected in the liquid collection cavity in real time (Paragraph 53).

Regarding claim 18, Qin and Nakayama make obvious the smart toilet of claim 17. Qin further teaches the liquid level sensing unit comprises a needle (27) having a first end located in the liquid collection cavity (5) and a second end, a control circuit board (20), and a wire (25) electrically connecting the second end of the needle (27) to the control circuit board (Paragraph 53).

Regarding claim 19, Qin and Nakayama make obvious the smart toilet of claim 18. Qin further teaches an end face of the first end of the needle (27) is located at an upper portion of the liquid collection cavity (5) and does not exceed a vertical plane of a collecting hole of the plurality of collecting holes that is closest to the liquid collection tube arm (Paragraph 53; Figs. 5, 6).

Regarding claim 20, Qin and Nakayama make obvious the smart toilet of claim 19.  Qin further teaches the opening of the second end is configured to connect with the pump body mechanism (paragraph 47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0287155 A1 (previously cited) discloses “rate will be determined in part by the sizes of the opening (or openings) in the vessel ….” Para [0049].
US 2017/0114531 A1 (previously cited) discloses a plurality of holes 256 along cleaning pipe 255 (para [0051]; Fig. 4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David J. McCrosky/Primary Examiner, Art Unit 3791